Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II, Claims 15-25 in the reply filed on 26th March 2021 is acknowledged.
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0027: “Again referencing Fig. 21” should read “Again referencing Fig. 6.”
Appropriate correction is required.
Claim Objections
Claims 18 objected to because of the following informalities:  
 In claim 16, “…. directing it to the first motor-generator and wherein the first motor-generator is capable of converting the electrical power to mechanical power and applying said power to the first rotor.” should read “…. directing it to the first motor-generator; and wherein the first motor-generator is capable of converting the electrical power to mechanical power, and applying said power to the first rotor.”
	Similar issues are repeated in claims 19-20 and 22-23
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 15 and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, “first correction signal” is introduced twice. It is unclear as to how many “first correction signals” are there.
Claim 15 recites the limitation "the second power controller" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the first power controller" in the third line.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-25 are rejected under 35 U.S.C. 103 as being unpatentable over Argus (US 2019/0263519) in view of Nakashima (US 2017/0253331) and Yang et al. (US 2017/0344026). .
Regarding claim 15, Argus (US 2019/0263519) teaches (figures 1-14) a multi-rotor airframe (10) comprising: an energy storage device/battery (46) capable of storing electrical power (Para 0134); a first internal combustion engine (40) (Para 0097); a first rotor (24) capable of generating thrust according to mechanical work applied thereto and disposed to direct a portion of this thrust in a substantially downward direction (Para 0097); a first motor-generator/electric motor (60) mechanically coupled to the first rotor (Para 0135-0136; motor-generator/electric motor uses electric power to drive rotors); a first motor controller/ circuitry (930) capable of receiving the electrical power generated by the first motor-generator and directing it to the energy storage device (Para 0135, 0145; circuitry 930 controls the flow of charge to the battery); a second rotor (72) capable of generating thrust according to mechanical work applied thereto and disposed to direct a portion of its thrust in a substantially downward direction (Para 0095, 0111); a second motor-generator/electric motor coupled to the second rotor (60) (Para 0100); a second motor controller (160/360) capable of receiving electrical power from the storage device/battery and directing said electrical power to the second motor-generator/electric motors (70) (Para 0120, 0139); and a flight controller/control system (300)  that generates signal directed to the second power controller/ the flight control system (340) 
Argus ‘519 is silent about a first mechanical coupler disposed to enable selective application of mechanical power from the first internal combustion engine to the first motor-generator; an attitude sensor that is capable of generating an attitude signal according to an attitude exhibited by the airframe; and a first correction signal generated according to the attitude signal and an intended attitude value.  
Nakashima ‘331 teaches (figures 1-5) shafts/mechanical coupler (11) with a one way clutch (24) disposed between the first auxiliary motor (231) and first shaft (111) which is configured and arranged in such a manner that when the one-way clutch engages the transmission of torque from the first auxiliary motor to the first shaft, and when the one-way clutch disengages the first shaft rotate independently of the first auxiliary motor (Para 0073). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Argus ‘519 to incorporate the teachings of Nakashima ‘331 to configure a clutch in between the first internal combustion engine and the first motor-generator. One of ordinary skill in art would recognize that doing so would give a control to limit the power from internal combustion engine to the motor-generator.
Yang et al. ‘026 teaches (figure 3) monitoring flight attitude of the UAV by analyzing and processing data obtained from the sensor such as acceleration sensor, a gyroscope, a compass and so on, and correcting a flight attitude/ first correction signal to preset attitude if the current flight state of the UAV is not consistent with the target flight state (S120) by rotating speed of rotors in the UAV using remote controller (Para 0027, 0028, 0031 and 0049). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Argus ‘519 to incorporate the teachings of Yang et al. ‘026 to configure a multi-rotor airframe with an attitude sensor to monitor the flight attitude and correcting flight attitude by controlling the speed of electric motors by the second motor controller. One of ordinary skill in art would recognize that doing so would enable the quick response to attitude control as electric motors are quicker in response compared to internal combustion engines.   
Regarding claims 16 and 17, modified Argus ‘519 teaches a the first mechanical coupler comprising a clutch but it is silent about a gear-box for adjusting the angular speed of the mechanical power applied to the first motor-generator. Modified Argus ‘519 further teaches (figure 2) teaches a gear-box (84) that rotates a second pulley in the opposite direction to the rotation of the first pulley (Para 0101). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Argus ‘519 to incorporate the gear-box in a mechanical coupler. One of ordinary skill in art would recognize that doing so would control the torque transmission using different configuration of gears.
Regarding claim 18, modified Argus ‘519 teaches (figures 1-14) the multi-rotor airframe wherein the first motor-generator is capable of converting the electrical power to mechanical power, and applying said mechanical power to the first rotor (24) (Para 0136; motor-generator/electric motor uses electric power to drive rotors) but is silent about the first motor controller/circuitry (930) capable of receiving electrical power from the energy storage device and directing it to the first motor-generator. However, since the circuitry is responsible for charging the battery and also contains electronic speed controllers (ESCs) to drive motors electric motor 1 (EM1) (940) and electric motor 2 (EM2) (942) (Para 0136, 0142-0143, 0145), it would have been obvious for the circuitry/ the first motor controller to be capable of receiving electrical power from the energy storage device and directing it to the first motor-generator. One of ordinary skill in art would recognize that doing so would centralize the control unit of the first rotor.   
Regarding claim 19, modified Argus ‘519 is silent about the flight controller capable of generating a second correction signal according to an attitude exhibited by the airframe and according to the first correction signal, and wherein the first power controller further includes a correction input and is capable of causing electrical power to be applied to the first motor –generator according to said second correction input, when the attitude signal indicates there is an attitude error and the first correction signal indicates that it is at a control limit.
However, since the circuitry is responsible for charging the battery and also contains electronic speed controllers (ESCs) to drive motors electric motor 1 (EM1) (940) and electric motor 2 (EM2) (942) (Para 0136, 0142-0143, 0145), it would have been obvious for the circuitry/ the first motor controller to be capable of receiving electrical power from the energy storage device and directing it to the first motor-generator. One of ordinary skill in art would recognize that doing so would centralize the control unit of the first rotor.   
Yang et al. ‘026 teaches (figure 3) controlling the flight attitude of the UAV to be a natural hovering attitude when the flight attitude of UAV fails to be corrected to the preset attitude under a first preset condition (step S130), and correcting the flight attitude of the UAV to the preset attitude in the case that a second present condition is satisfied (step S140) second preset condition (Para 0032 and 0048). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Argus ‘519 to incorporate the teachings of Yang et al. ‘026 to configure the flight controller capable of generating a second correction signal which activates the first power controller to cause the electrical power to be applied to the first motor-generator. One of ordinary skill in art would recognize that doing so would provide extra power to the first rotor to control the flight attitude.
Regarding claim 20, modified Argus ‘519 teaches(figures 1-14) the internal combustion engine (40) includes a throttle control input/signal and is capable of adjusting power to be applied to the first rotor (24) (Para 0104) but it is silent about the flight controller capable of generating a second correction signal according to an attitude exhibited by the airframe and according to the first correction signal, when the attitude signal indicates there is an attitude error and the first correction signal indicates that it is at a control limit. However, Yang et al. ‘026 teaches (figure 3) controlling the flight attitude of the UAV to be a natural hovering attitude when the flight attitude of UAV fails to be corrected to the preset attitude under a first preset condition (step S130), and correcting the flight attitude of the UAV to the preset attitude in the case that a second present condition is satisfied (step S140) second preset condition (Para 0032 and 0048). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Argus ‘519 to incorporate the teachings of Yang et al. ‘026 to configure the flight controller capable of generating a second correction signal which controls the internals the throttle control input to adjust the power applied to the first rotor. One of ordinary skill in art would recognize that doing so would provide extra power to the first rotor to control the flight attitude.
Regarding claim 21, modified Argus ‘519 teaches (figures 1-14) the multi-rotor airframe (10) wherein the first internal combustion engine further includes a throttle control input and the flight controller is capable of generating a lift signal that, when received by the throttle control input, causes the first internal combustion engine to increase power applied to the first rotor (Para 0015, 0103, 0109).
Regarding claim 22, modified Argus ‘519 teaches (figures 1-14) the multi-rotor airframe further comprising a lifting surface attached to the airframe and which is capable of generating lift in a substantially vertical direction when subject to an airflow (as shown in the figure below) and further comprising a tilt-mechanism that is disposed to enable the first rotor to tilt about an axis substantially parallel to a pitch –axis of the airframe and wherein the flight controller is further capable of generating a tilt signal, and wherein the tilt-mechanism is capable of responding to the tilt signal by tilting the first rotor so as to cause a portion of its thrust to be directed in a direction opposite to a desired direction of the flight (Para 0137; “deliberately spinning one of the rotors at a slightly different speed to tilt” means sending signal to rotors (24) which operates to facilitate tilt-mechanism).

    PNG
    media_image1.png
    557
    674
    media_image1.png
    Greyscale

Regarding claim 23, modified Argus ‘519 teaches (figures 1-14) the multi-rotor airframe comprising a speed sensor capable of generating a speed signal according to a forward path of the airframe (Para 0104, 0108-0109; flight control signals include a speed controller signals (150) from a speed sensor which controls stability and maneuvering of the aircraft); wherein the flight controller (100) is further capable of generating a power down signal/ flight control command when the speed signal indicates that the forward speed of the airframe will result in sufficient lift generation by the lifting surface to support the airframe (0104; flight controller gives command as needed which involves power down signal/ command as well); and wherein the second power controller (340) includes a power-down input and is capable to discontinuing application of electrical power to the second motor-generator when the power-down is active (Para 0139; flight control system/ second power controller inputs command/signal which includes power-down input).
Regarding claim 24, modified Argus ‘519 teaches (figures 1-14) the multi-rotor airframe comprising a forward thruster comprising an electric motor coupled to a rotor, and wherein the thruster includes an enable signal that is controlled by the flight controller (Para 0032, 0033, 0132, 0133).
Regarding claim 25, modified Argus ‘519 teaches (figures 1-14) the multi-rotor airframe comprising a payload bay for storing a secondary payload (15) Para (0105).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455.  The examiner can normally be reached on Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        4/9/2021